UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ADALATI SHAWUTI,                          )
                                          )
                        Plaintiff,        )
            v.                            )                 Civil Action No. 16-2292 (TSC)
                                          )
U.S. CITIZENSHIP AND IMMIGRATION          )
SERVICES,                                 )
                        Defendant.        )
_________________________________________ )


                                  MEMORANDUM OPINION

         This matter is before the Court on Defendant’s Motion to Dismiss the Complaint [ECF

No. 5] and Plaintiff’s Motion for Court Appointed Counsel [ECF No. 8]. For the reasons

discussed below, the Court will GRANT Defendant’s Motion to Dismiss the Complaint and

DENY Plaintiff’s Motion for Court Appointed Counsel as moot.

                                       I. BACKGROUND

         Plaintiff Adalaiti Shawuti entered the United States on May 6, 2008 (Compl. at 5 (page

numbers designated by ECF)), and has been a lawful permanent resident since March 6, 2011, id.

at 3; see Mem. in Support of Def.’s Mot. to Dismiss Compl. (“Def.’s Mem.”), Ex. B (Decision

dated February 3, 2017) at 2. Plaintiff applied to become a naturalized United States citizen on

May 1, 2015, by filing Form N-400. (Compl. at 3, 5). Defendant United States Citizenship and

Immigration Services (“USCIS”) received her application on May 5, 2015. (Def.’s Mem., Ex. B

at 2).
       Roughly 15 months passed without a response from USCIS. (Compl. at 6). On October

26, 2016, Plaintiff brought this action under 8 U.S.C. § 1447(b) to “demand that [her] application

be adjudicated as soon as possible.” (Id.). 1

       On January 13, 2017, Plaintiff “appeared for an interview to determine [her] eligibility

status for naturalization,” and on February 3, 2017, USCIS denied her application as premature:


               During the interview and review of your application, the
               Immigration Services Officer noted that you filed your application
               for naturalization before you completed the required 5-year
               residency requirement. In order to qualify for naturalization under
               INA 316, you must have been a lawful permanent resident for 5
               years before filing your application. Although USCIS permits
               applicants to file Form N-400 up to 90 days before completion of
               the required period of residence, you submitted your application on
               May 5, 2015. This filing was not within the 90-day period.
               Unfortunately, you are ineligible for naturalization at this time since
               you did not meet the residency requirement at the time of filing
               Form N-400. Therefore, USCIS denies your application for
               naturalization.
Def.’s Mem., Ex. B at 2.

                                          II. DISCUSSION

       USCIS moves to dismiss the complaint for lack of subject matter jurisdiction on two

grounds. First, USCIS addresses Plaintiff’s claim under 8 U.S.C. § 1447(b), which requires that

USCIS make a decision on an application for naturalization “before the end of the 120-day

period after the date on which the examination is conducted,” and only then may “the applicant .

. . apply to the United States district court . . . for a hearing on the matter.” 8 U.S.C. § 1447(b).

“Section 1447(b) has been interpreted as vesting in federal district courts exclusive jurisdiction


1
  The Court treats the Complaint as if it had been filed on October 26, 2016, the date on which
the Clerk of Court received it.
                                                 2
when a naturalization applicant has filed suit as a result of [the Department of Homeland

Security’s] failure to adjudicate her application within 120 days of her examination.” Castracani

v. Chertoff, 377 F. Supp. 2d 71, 73 (D.D.C. 2005) (citation omitted).

       When Plaintiff filed this civil action in October 2016, she had not yet had an interview.

Had the clock begun to run on January 13, 2017, the date of her interview, then USCIS’s

February 3, 2017 decision fell well within the 120-day period. USCIS argues, and the court

concurs, that in these circumstances section “1447(b) did not apply to vest this Court [with]

subject matter jurisdiction over [Plaintiff’s] claims.” (Def.’s Mem. at 5).

       Second, USCIS argues that Plaintiff’s claim is moot. (Def.’s Mem. at 5-6). “Article III

of the United States Constitution empowers federal courts to entertain disputes only when they

are deemed to be ‘Cases’ or ‘Controversies.’” United Motorcoach Ass’n, Inc. v. Welbes, 614 F.

Supp. 2d 1, 8 (D.D.C. 2009) (quoting U.S. Const. art. III, § 2), aff’d sub nom. United

Motorcoach Ass’n v. Rogoff, No. 09-5211, 2009 WL 5125173 (D.C. Cir. Dec. 9, 2009). “[A]n

actual controversy must be extant at all stages of review, not merely at the time the complaint is

filed.” Preiser v. Newkirk, 422 U.S. 395, 401 (1975). In other words, “throughout the litigation,

the plaintiff ‘must have suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial decision.’” Spencer v. Kemna, 523
U.S. 1, 7 (1998) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990)). “A case

becomes moot – and therefore no longer a Case or Controversy for purposes of Article III –

when the issues presented are no longer live or the parties lack a legally cognizable interest in the

outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (internal quotation marks and

citation omitted).

                                                  3
       Plaintiff brought this action to prod Defendant “to complete the processing of [her]

application [for naturalization] and make a determination[.]” Compl. at 2. Here, USCIS’ denial

of Plaintiff’s application for naturalization February 3, 2017, after she had filed her Complaint,

rendered her claim moot. Now that Defendant’s challenged action (or inaction) has occurred, the

Court is without means “to grant any effectual relief whatever to [Plaintiff].” Del Monte Fresh

Produce Co. v. United States, 570 F.3d 316, 321 (D.C. Cir. 2009) (internal quotation marks and

citations omitted).

       Among other criteria, an applicant for naturalization “immediately preceding the date of

filing [her] application for naturalization [must have] resided continuously, after being lawfully

admitted for permanent residence, within the United States for at least five years[.]” 8 U.S.C. §

1427(a). Plaintiff is under the mistaken impression that she was eligible to apply for

naturalization four years after obtaining legal permanent resident status. (Pl.’s Opp’n at 2). 2 She

devotes her Opposition to challenging the USCIS’s decision itself and does not address

Defendant’s arguments with respect to subject matter jurisdiction. Plaintiff therefore has

advanced no argument factual assertion to the Court from its conclusion that it is without subject

matter jurisdiction. See Bouguettaya v. Chertoff, 472 F. Supp. 2d 1, 2 (D.D.C. 2007).




2
 The Court treats Plaintiff’s February 23, 2017 submission (“Pl.’s Opp’n) as her opposition to
Defendant’s Motion to Dismiss Complaint.
                                               4
                                       III. CONCLUSION

       The Court concludes that it lacks subject matter jurisdiction over Plaintiff’s claims.

Defendant’s motion to dismiss will be granted. An Order is issued separately.



DATE: August 7, 2017                         /s/
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                 5